the opinion of the Court was delivered by
G-keen, J.:
This was an action of trespass for injury to personal property, brought before a justice of the peace by the plaintiff, who owed- a tax, against a tax-collector, who sought to collect it by process. There was not a particle of evidence that the defendant seized or even touched a single item of property. He entered the plaintiff ’ s premises, made a levy upon certain articles, which are not described by any witness, and advertised them for sale. The levy was then abandoned, the goods were not sold, and nothing further was done. If the entry of the defendant upon the plaintiff’s premises was unlawful, which has not been proved, and the plaintiff desired to recover nominal damages for the entry, he should have brought trespass, guare clausum fregi'h which he did not do. As his goods were neither seized nor sold, no trespass can be maintained as to them, and therefore the Court should have directed a verdict for the defendant. The plaintiff testified that he had sustained no damage *258except $25 for injury to liis character. As this ivas so manifestly outside of any possibility of recovery in this form of action, which was trespass and not case, the Court told the jury that if they believed the testimony of the plaintiff, they should find for the defendant. But in the very next sentence of the charge, the judge said to the jury that if they believed the plaintiff was not injured in character, they might do as they pleased with the case, and might give the plaintiff any amount of damages they pleased, from one cent to one million dollars. The error of all this is so manifest that no discussion is needed to prove it. The Court was not asked to direct a verdict for the-defendant, and therefore there is nothing on the record to sustain the second assignment of error. It is very plain, however, that upon the whole testimony, there was no right of action in the plaintiff. '.
Judgment reversed.